Citation Nr: 1205705	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-42 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2008 rating decision denied entitlement to service connection for PTSD. 

The Board notes that the Veteran's psychiatric disability has been characterized differently since the Veteran's initial claim of service connection.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as reflected on the title page.

In November 2011 the Veteran's representative submitted additional medical evidence, including an August 2003 treatment note for global confusion, with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted.

The Veteran was afforded a VA examination in April 2008; the VA examiner found that while the Veteran had some symptoms of PTSD, he did not meet the criteria for a diagnosis of PTSD.  However, the Board notes that of record are private diagnoses of depression and acute psychosis, as shown by private medical records dated in December 2003 and May 2004.  Thus, the Board finds that in accordance with Clemons the Veteran should be afforded another VA examination to determine the current nature and etiology of any psychiatric disorder found to be present.  The VA examiner should opine whether any current diagnosis of a psychiatric disorder, including depression and acute psychosis, is at least likely as not related to the Veteran's military service, or was manifested within one year after his military service.

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records.  Moreover, the RO should contact the Veteran to determine when and where he was hospitalized for any psychiatric diagnoses, as discussed at his hearing, and they should obtain any records that deal with those hospitalizations.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records.  The RO should determine when and where the Veteran was hospitalized for his purported psychiatric diagnoses, as discussed at his hearing, and the RO should obtain any records that deal with those hospitalizations.

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of any psychiatric diagnosis found to be present.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must offer an opinion addressing the following questions:

Has the Veteran developed a psychiatric disorder?  If so, please identify the diagnosis or diagnoses; and is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder is causally or etiologically related to the Veteran's military service; or, was any such disorder manifested within one year after service?

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  His cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


